El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Este caso guarda relación con el del Pueblo v. Berenguer que acabamos de decidir (ante, pág. 81), con el del Pueblo v. Escobar, 55 D.P.R. 505 y con los del Pueblo v. López de Victoria y Pueblo v. Segarra, desistidos en diciembre i, 1940, en el sentido de haber sido González Castro acusado conjun-tamente con Berenguer, Escobar, López de Victoria y Se-garra, como autor del mismo delito, el asesinato de Luis A. Irizarry, Coronel de la Guardia Nacional. Todos los acusa-dos pidieron juicio por separado y separadamente fueron juzgados, dictándose la sentencia en cuanto a González Castro, aquí apelada, condenándolo a reclusión perpetua, el 17 de octubre de 1938.
La extensa transcripción del récord no fue radicada en la secretaría de esta Corte Suprema hasta enero 27 de este año de 1941, y no obstante haberse dejado transcurrir el término reglamentario para la presentación del alegato sin archivarlo, *98se señaló la vista del recurso en marzo 7 para abril 21 último. No compareció el apelante ese día y el recurso fué desesti-mado a petición del fiscal.
Así las cosas, pidió el apelante por su abogado la reaper-tura del recurso y esta corte accedió finalmente en mayo 6, 1941, concediéndole basta el veinte para presentar su alegato y señalando la vista para junio 5, 1941.
En su alegato el apelante se refiere al radicado en el caso del Pueblo v. Berenguer, ante, pág. 81 — el abogado es el mismo — y bace constar que sus señalamientos segundo al de-cimosexto nada tienen que ver con este recurso, pero sí los otros que promete discutir incidentalmente con los cuatro adicionales que imputa a la corte al declarar sin lugar su petición de disolución del jurado, al denegar su moción de nuevo juicio y al dictar sentencia en contra suya. Argumenta entonces conjuntamente los dos primeros que se refieren a la disolución del jurado, y al llegar al tercero y al cuarto se limita a decir que ban sido ya discutidos al serlo los ante-riores. Sólo se levanta, pues, una cuestión, la de si debió o no disolverse el jurado por los motivos alegados por la de-fensa.
Veamos cuáles son esos motivos. Declaraba como testigo el fiscal Guillermo S. Pierluisi. Lo interrogaba la defensa y ocurrió lo que sigue según aparece a las páginas 395 y si-guientes de la transcripción de evidencia:
“¿Habló usted con el acusado? — Sí, señor. — ¿Le tomó declara-ción? — Le pregunté. — ¿Le tomó declaración? — Se negó a declarar.— ¿Le tomó declaración? — Se negó a declarar. — ¿Le advirtió el derecho que tenía? — Sin necesidad de advertírselo. No dió lugar, estaba como una avispa. No quiso declarar y lo dejé entonces. — ¿A pesar de que usted habló con él? — Claro.—¿Sin tomarle taquigráficamente lo que dijo? — Sí, señor. — ¿ Qué taquígrafo estaba allí? — El taquígrafo de la fiscalía. — ¿Cuál?—Font.—¿Podría refrescar la memoria con él? — Podría refrescar mi memoria. — Que llamen al taquígrafo Font para que refresque, la memoria. — (Juez): ¿Quiere refrescar su memoria? — (Testigo): Sí, señor. — Venga el taquígrafo Font.— *99(Lie. Tobo Nazabio) : El taquígrafo Font creo que no está juramen-tado. — (Testigo Sb. Piebluisi) : También podría, si me permite el compañero, buscar las declaraciones. — (Lio. Tobo Nazabio) : Sí, cómo no. — (Testigo Se. Piebluisi) : Aquí están. — (Lio. Tobo Nazabio) : ¿Hay un récord taquigráfico de lo que dijo? — Sí, señor, pero no declaró. Se negó a declarar. — Entonces, no necesitamos al taquígrafo Font. ¿Usted tiene un récord taquigráfico de lo que dijo? ¿Y cómo dice que se negó a declarar? — El taquígrafo lo coge todo. Cualquier palabra suelta que diga un acusado, y él reiteró que no quería de-clarar, aunque no podía obligarlo. — ¿Y de qué hablaron, si usted .recuerda? — Le enseñé un retrato que se ocupó en el bolsillo de Antongiorgi. — ¿ Qué más? — Un momentito, tenga calma. Este retrato y le pregunté que quiénes eran. — (Fiscal Rodbíguez Sebea) : ¿Quién aparece ahí? — El y Antongiorgi de brazo. — (Lio. Tobo Nazabio) : ¿De qué más le habló él? — Estaba como vulgarmente se dice, como un ‘guabá’ y no quiso declarar. — Tenga la bondad de buscar sus notas, a ver qué más habló, refrescando su memoria. — Aquí hay un •detalle importantísimo, que el compañero con su gran habilidad, y que nosotros lo tenemos para la prueba de ‘rebuttal’, cuando declare el acusado, si es que va a declarar. Si el compañero lo quiere hacer así, que pregunte y le contesto el detalle para que lo sepa. — Un momento, ha refrescado su memoria y quiere declarar habiendo visto sus notas. Respetuosamente pido a S. Sa. que dicte una regla •en cuanto a este particular. Ya él ha refrescado su memoria y hace tiempo que viene demostrando hostilidad. — (Fisoal Piebluisi) : Estoy siendo demasiado complaciente con el compañero, porque la investigación de un fiscal es privada. Soy demasiado tolerante, por-que la ley me da derecho de advertir que son privadas, pero como no me interesa ocultar nada. Hay materias que podrían dar lugar a destruir la coartada del acusado, y el compañero quiere pescar desde ahora, para después preparar su prueba, sabiendo lo que este hombre pudo haberle dicho al fiscal. El fiscal está dispuesto a leerle al compañero toda la declaración, excepto en un punto impor-tante, que coincide con la .coartada, que si el compañero se entera, pudiera ser que estuviera más cómodo para preparar al acusado a los efectos de una coartada. El compañero no sabe lo que está aquí.— (Juez): ¿Qué alegación hace el fiscal? — En cuanto a ese aspecto, ■mantenemos el derecho de la investigación privada, y le advierte al •compañero que las investigaciones del fiscal son privadas, y todavía no se ha presentado en evidencia la declaración del acusado. — (Lie. Tobo. Nazabio) : Respetuosamente sometido.— (Juez) : La corte, de *100.acuerdo cou la ley y la jurisprudencia de la Corte Suprema de Puerto Pico, cree que las investigaciones becbas por los fiscales son privadas y no está obligado el fiscal a descubrir su investigación.
“(Lio. Toro Nazario): Tomamos excepción respetuosamente, y entonces, señor Juez, respetuosamente pedimos la inmediata disolu-ción del jurado, por el fiscal haber hecho alusión a documentos para refrescar su memoria y la mucha hostilidad a las preguntas que se le vienen haciendo, obligan al acusado a pedir la disolución del jurado, sobre la base de un ‘mistrial’, porque ha llevado al ánimo del jurado hechos y circunstancias que dependen de prueba que-todavía no ha presentado, y ha prejuiciado de antemano el ánimo y la disposición buena o mala que pudieran tener los señores del jurado. En estas circunstancias, y en abierta violación de la Ley de Evidencia y de la protección que deba tener un acusado, ha prejuiciado a Ios-señores del jurado sobre el carácter de su defensa, que pueda ex-poner en su turno este abogado. (El Lie. Toro Nazario argumenta extensamente su moción de ‘mistrial’.) — (Fiscal PibRluisi) : El compañero tiene la culpa, y como abogado tengo que suponer que-sabe bastante, pues de lo contrario deberá quitarse la toga. El compañero debe saber que estas declaraciones o datos de un fiscal son privados, y es malicioso y no puede ser de otra manera, que se' interprete en otra forma. De lo contrario, si no es malicioso, es-ignorancia crasa. (El 'Fiscal Pierluisi argumenta extensamente su moción de oposición a la moción de ‘mistrial’) — (Lie. Toro Nazario) : Perdóneme la corte, pero pido que el taquígrafo tome nota para tomar la acción pertinente. — (Juez) : La regla general es que los argu-mentos no se toman. No se toma nada más que la exposición cuando se hace una moción. — (Lie. Toro Nazario) : Yoy a suplicar que se haga una estipulación, para lo que el fiscal se atreva a decir, depen-damos de la memoria de S. Sa. Lo que el fiscal acaba de decir,, dependemos de la memoria de S. Sa. — (Juez) : El Fiscal dice que si ha entrado en esos detalles, fué porque la defensa lo llevó ahí. Esa es la situación. — (Lio. Toro Nazario) : La defensa añade que el fiscal en su informe aludió a que estaba conferenciando con el acusado, y dijo específicamente que estaba tratando de emparejar una coartada con el hecho de que teníamos esas notas, porque el acusado no se acordaba, y que estaba pescando evidencia.. . — (Fiscal Pierluisi) Que me deje terminar el compañero. Tengo derecho a suponer eso. Si el compañero quiere, haría una estipulación; si lo quiere, que se-dé por presentado esto en evidencia. — (Lie. Toro Nazario) : Continúe-argumentando. — (Fiscal Pierluisi) : Conteste mi pregunta. ¿ Acepta S. Sa. esta declaración'? — (Lie. Toro Nazario) : No puedo aceptar lo> *101■que no be visto. — (Fisoal Piebluisi) : Sostengo mi oposición. — • (Juez) : ¿Terminó la argumentación de la moción de ‘mistrial’?— (Fiscal Piebluisi) : Si acepta toda la declaración. — (Juez) : La •corte declara sin lugar la moción de ‘mistrial’.
“ (Lie. Tobo Nazabio) : Nosotros respetuosamente vamos a repro-ducir la moción de ‘mistrial’, alegando como motivo adicional y especial las manifestaciones... — (Juez) : ¿Es una moción de reconsi-deración? — (Lio. Tobo Nazabio) : Pidiendo la disolución del jurado, porque el fiscal, en parte de su argumentación, ba hecho manifesta-ciones que tienden a desprestigiar a este abogado; no solamente como «bogado en el ejercicio de su profesión, sino como abogado de este -acusado, y que tienden además a desprestigiar a este acusado, a base -de hechos y circunstancias que no constan de la prueba. — (El Lie. Toro Nazario argumenta su moción de reconsideración.) — (Fiscal Piebluisi) : ¿ Qué hace el compañero argumentando? ¿ Cuál es la -moción? — (Lio. Tobo Nazabio) : Una moción de ‘mistrial’. — (Fiscal Piebluisi) : Ya la resolvió la corte. — (Lie. Tobo Nazabio) : Es una nueva moción. — (El Lie. Toro Nazario continúa argumentando.)- — • (Fisoal Piebluisi) : El jurado no debe disolverse, porque al compa-ñero se le antoje que el jurado haya recibido prueba que lo ha pre-juiciado o lo pueda prejuiciar. Los doce señores del jurado son doce personas íntegras, que están, de una manera honesta observando todo lo que aquí desfila.- — (El Fiscal Pierluisi argumenta su oposi-ción.) — -(Juez) : Sin lugar. — (Lie. TORO Nazario) : Con nuestra ex-cepción. ’ ’
Cita entonces la defensa el caso de El Pueblo v. Marchand Paz, 53 D.P.R. 671, 680, y sostiene que:
“Es verdad que en el caso citado el fiscal hizo las manifestaciones en su informe oral al jurado y que en el presente fueron hechas durante el curso del juicio y mientras el fiscal declaraba como testigo de la defensa. Pero lejos de tal diferencia aminorar el error de la corte al permitir tales manifestaciones, sin que la corte le llamara la atención al jurado sobre el hecho de que no le diera importancia a tales manifestaciones del fiscal; lejos de aminorar la falta el hecho de que el fiscal dijera esto como testigo, a nuestro entender, agrava más la situación perjudicando más al acusado ante los ojos del jurado pues prejuiciaba a éste de antemano en contra de la única -defensa que luego habría de plantear el acusado, o sea, la defensa •de coartada, que fué la única defensa del acusado pues basta sola-*102mente leer el informe de la defensa y la prueba presentada para comprender que lo único que tendió a probar el acusado fué que no babía estado en el sitio de los sucesos en el momento de los disparos sino en una tienda cercana a su casa, habiendo pasado todo-el resto de la mañana entre su casa y la clínica donde estaba recluida su señora madre.
“De manera que cuando la defensa presentó su prueba de coartada ya la misma había sido desacreditada ante los ojos del jurado por las manifestaciones del fiscal sin que la corte hiciera el más mínimo esfuerzo por aclararle la situación al jurado y por advertirle que no le diera crédito a estas manifestaciones del fiscal, ya que las mismas eran inadmisibles, todo a pesar de las protestas de la defensa, de las mociones de ‘mistrial’ y de las excepciones tomadas no solamente en cuanto a las manifestaciones tendentes a desacreditar la defensa de coartada del acusado sino en cuanto a las palabras del fiscal tendentes a menospreciar y ridiculizar al abogado del acusado ante los ojos del jurado; todo ante la actitud de tole-rancia y paciencia de la corte para con el fiscal y hasta de asenti-miento a ciertas manifestaciones del fiscal en relación con el abogada de la defensa al manifestar la corte: ‘ el fiscal dice que si ha entrado en esos detalles, fué porque la defensa lo llevó a ello. Esa es la situación.’ ”
Parece conveniente expresar antes de entrar en el estu-dio y resolución de los errores señalados, que no sólo es fuerte la prueba aportada por El Pueblo en relación con la inter-vención del acusado en los sucesos del 25 de julio de 1938 que culminaron en la muerte del Coronel Irizarry, si que esa prueba tiende a demostrar que fué precisamente el acusado-el que bizo el disparo fatal.
Estudiado el incidente a través del récord, no produce en verdad una buena impresión. Pudo el fiscal limitar sus con-testaciones a los becbos y suprimir toda clase de comenta-rios, y el juicio se hubiera desarrollado en plano más alto. La propia línea de conducta seguida por la defensa desde los comienzos del juicio, debió indicar al fiscal que le exigía un dominio mayor sobre sí mismo a fin de evitar dificultades y *103complicaciones. De todos modos no encontramos qne pue-dan derivarse del incidente las consecuencias qne pretende el apelante.
El caso del Pueblo v. Marchand Paz, supra, qne cita, es uno extremo y bien distinto del presente. Refiriéndose a los hechos ocurridos y fijando su alcance, dijo esta corte en el repetido caso de Marchand Paz, supra:
“Antonio Rivera Córdova fué llamado por el acusado con el fin expreso de lograr que él confesara haber dado muerte a Orlando Colón. No obstante, su declaración fué enteramente de carácter negativo y no se permitió que su deficiencia fuera subsanada ni por prueba positiva ni indirectamente, mediante testigos de impugnación. El supuesto matador confeso asumió un aire de absoluto desconoci-miento de toda la situación. La defensa le preguntó expresamente si no había estado en cierta finca en la madrugada del domingo siguiente al viernes en que se dió muerte al policía y en la cual, con Cáceres, Moreau y Marchand, el acusado, les informó que había matado a Colón y que al que dijera algo 'le metía plomo en el cuerpo,’ El testigo negó todo esto.
“Bajo las anteriores circunstancias tenemos que asumir que el jurado tenía conocimiento de la supuesta defensa. El fiscal destruyó con éxito toda tentativa de ofrecer, con otros testigos, prueba de la intervención de Rivera Córdova en el asesinato. Él pudo razonable-mente haber terminado allí y haber confiado, en vista de la prueba directa que existía contra el acusado, en que se traería un veredicto condenatorio. Sin embargo, no satisfecho con su caso contra el acu-sado, manifestó al jurado que el testigo había ido a su oficina, luego de declarar en corte, y le había manifestado que la defensa le había ofrecido dinero (algunos dicen que $30), la cuantía no es importahte, para que abandonara la isla y el acusado pudiera incriminarlo. No podemos exonerar al fiscal de un motivo ulterior al hacer esta mani-festación al jurado. Podría colegirse inmediatamente que su fin principal fué demostrar que el acusado trataba dé fabricar una defensa, y lo que es aún peor, el fiscal trataba de realizar su fin en una forma que en situaciones similares hemos condenado y que no son toleradas por la corte. Pueblo v. Rojas, y otros, supra. Si se recuerda que el mismo fiscal se había opuesto a toda prueba o comen-tario sobre la cuestión por parte de la defensa, su actuación resulta aún más injustificada. Esta no era una cuestión de evidencia im-*104propia admitida debido a que la parte contraria no se había opuesto, sino un caso en que se presenta directamente al jurado y no mientras se admite la prueba, testimonio perjudicial que con toda probabilidad no se hubiera podido ofrecer desde la silla de los testigos.
“La conducta del fiscal con toda probabilidad ya había dejado una marca indeleble en el ánimo de los jueces de hecho. La mani-festación del fiscal, de ser creída por el jurado, tendió a demostrar una admisión de culpabilidad por el acusado e indirectamente acusó a la defensa del serio crimen de tratar de sobornar a un testigo. No podemos determinar todo el efecto de semejante manifestación, pero a nuestro juicio, resultó inevitablemente perjudicial.”
Aquí, por el contrario, nada demuestra deliberación por parte del fiscal. La referencia a la prueba de coartada sur-gió incidentalmente y en cierto modo provocada por la pro-pia defensa. Ni puede dársele importancia decisiva. Pro-bablemente el jurado la pasó por alto, como lo hizo la corte considerando el incidente como una de las muchas discusio-nes innecesarias habidas entre la defensa y el fiscal durante el juicio.
Como se dijo en el caso de Marchand Pas, supra, la juris-prudencia sobre esta materia es abundante y cada caso ha de fundarse en sus hechos específicos. Y los de éste en ver-dad, lo mismo en lo que se refiere al alegado descrédito de la prueba de coartada que en lo que concierne al alegado descrédito del abogado, no son trascendentales, no permiten afirmar que llegaran o debieron llegar a la conciencia del jurado perturbándola o inclinándola en determinado sentido. No se trata, pues, de un error perjudicial, y en su consecuen-cia no procede la revocación del fallo.

Debe declararse sm lugar el recurso y confirmarse la sen-lencia recurrida.

El Juez Asociado Sr. Todd, Jr., no intervino.